DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-19, 24, 29, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan et al, US Patent Application Publication 2010/0109169 (as cited in previous Office Action).


    PNG
    media_image1.png
    440
    683
    media_image1.png
    Greyscale


Regarding claim 1, Kolan teaches an electronic package assembly, comprising:
a first active die 100 (Figure 2J) having a bottom side and a top side, the bottom side of the first active die being mountable to and electrically coupleable to a package substrate (100 in figure 2J is electrically coupleable to substrate via bumps 210); a second active die (the left side-stacked structure dies on 100 in figure 2J, as referenced above as “second dies”) disposed on the top side of the first active die, the second active die being electrically coupleable to one or both of the first active die and the package substrate; at least one open space available on the top side of the first active die (Note: the open space available is the area that is occupied with the single die that is on 100) a stiffener (the die upon 100 that is not stacked, not the item labeled “stiffener/carrier”), at least a portion of which substantially fills the at least one open Encapsulant or combination encapulant/mold compound), encapsulating and in contact with at least a portion of each of the first active die, the second active die, and the stiffener, wherein the rigidity of the stiffener is greater than the rigidity of the encapsulant, and wherein the encapsulant is over the stiffener (figure 2J. Note: [0005] of Kolan teaches that the chips and dies may be made of silicon. Further, [0059] teaches the molding material may be made of a polymer-based encapsulant resin. It is noted that these materials are the same as the materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification. Therefore, the reference of Kolan does meet the limitation of “…the rigidity of the stiffener is greater than the rigidity of the encapsulant…”)

Regarding claim 3, Kolan teaches the stiffener is more rigid than is a portion of the encapsulant corresponding in shape and size to the at least one open space (figure 2J).

Regarding claims 6 and 15, Kolan fails to teach an upper surface of the stiffener is substantially level with an upper surface of the second active die.

However, this limitation is a result-optimized variables that are dependent upon the size and dimensions of the stiffener, or semiconductor chip size, used. It has been held that the size of the stiffener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the stiffener used claimed and the Prior Art shows a plurality of features that may be considered a stiffener, it would have been obvious to one of ordinary skill in the art to select a suitable size of the stiffener in the method or device of Kolan.

The specification contains no disclosure of either the critical nature of the claimed size of the stiffener used or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 7, Kolan teaches an upper surface of the stiffener is positioned at a different height than an upper surface of the second active die (Figure 2J).

Regarding claim 8, Kolan teaches the stiffener is attached to the first active die by a soldered connection (by solder balls, figure 2J).

Regarding claim 9, Kolan teaches the stiffener is attached to the first active die with an adhesive (Note: not labeled in figure 2J, but is disclosed as 180 in figure 2C).

Regarding claim 10, Kolan teaches the stiffener is formed from a material selected from the group consisting of: a polymer, glass, silicon, ceramic and metal [0005, silicon die or chip].

Regarding claims 11-13, Kolan teaches the stiffener has a greater thermal conductivity than does the encapsulant, the stiffener has a coefficient of thermal expansion substantially the same as the second active die, and the stiffener includes a material having a Young’s Modulus greater than the encapsulant (Note: as [0005, 0059] of Kolan teaches the same materials that Applicant has claimed as materials that may be used as the stiffener material and encapsulant, these claims meets the limitations of this claim).

Regarding claim 14, Kolan teaches a package substrate, and wherein the first active die is mounted to and electrically coupled to the package substrate (figure 2J).

Regarding claims 6 and 15, Kolan fails to teach the second active die and the stiffener collectively cover at least about 90% of an upper surface of the first active die.

However, this limitation is a result-optimized variables that are dependent upon the size and dimensions of the stiffener, or semiconductor chip size, used. It has been held that the size of the stiffener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the size of the stiffener used claimed and the Prior Art shows a plurality of features that may be considered a stiffener, it would have been obvious to one of ordinary skill in the art to select a suitable size of the stiffener in the method or device of Kolan.

The specification contains no disclosure of either the critical nature of the claimed size of the stiffener used or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claims 16-19, Kolan teaches the encapsulant (encapsulant/mold compound) substantially completely encapsulates the first active die, the second active die and the stiffener and a plurality of stiffeners filling the at least one open space on the top side of the first active die (with the plurality of stiffeners being the semiconductor chip labeled above figure 2J, and the item labeled “stiffener” filling a different open space),  further comprising a plurality of second active dies arranged on the top side of the first active die (as labeled in figure 2J), wherein at least some of the plurality of second active dies differ in size and/or shape (as labeled above, wherein the second active dies differ in size and shape to the first active dies).

100 (Figure 2J and 6B) having a bottom side and a top side, the bottom side of the first active die being mountable to and electrically coupleable to a package substrate (substrate in figure); positioning a second active die (as labeled above in figure 2J above ), on the top side of the first active die while leaving an open space available on the top of the first active die; positioning a stiffener (as labeled above as the single die on substrate 100), on the top side of the first active die such that at least a portion of the stiffener substantially fills the open space available on the top side of the first active die; and applying an encapsulant (encapsulant or combination encapulant/mold compound in figure 2J) to the package assembly such that the encapsulant encapsulates and is in contact with at least a portion of each of the first active die, the second active die and the stiffener (figures 2J), wherein a rigidity of the stiffener is greater than a rigidity of the encapsulant, and wherein the encapsulant is over the stiffener (figure 2J. Note: [0005] of Kolan teaches that the chips and dies may be made of silicon. Further, [0059] teaches the molding material may be made of a polymer-based encapsulant resin. It is noted that these materials are the same as the materials that Applicant has disclosed [0040] and [0033] of Applicant originally-submitted Specification. Therefore, the reference of Kolan does meet the limitation of “…a rigidity of the stiffener is greater than a rigidity of the encapsulant…”)

Regarding claim 29, Kolan teaches attaching the stiffener to the first active die by a soldered connection (by solder balls, figure 2J).

Regarding claim 30, Kolan teaches attaching the stiffener to the first active die with an adhesive (Note: not labeled in figure 2J, but is disclosed as 180 in figure 2C).

Regarding claim 35, Kolan teaches mounting the first active die to a package substrate and electronically coupling the first active die to the substrate (Note: not labeled in figure 2J, but is disclosed as 180 in figure 2C).

Claims 4, 5, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolan as applied to claims 1 and 24 above, and further in view of Juskey et al, US Patent 6,356,453 (as cited in previous Office Action).

Regarding claims 4, 5 and 27, Kolan fails to teach the stiffener is electrically passive and one or more capacitors carried by the stiffener.

Juskey teaches the stiffener is electrically passive and one or more capacitors carried by the stiffener (column 7, lines 63-65) as conventional type of semiconductor chips that is commonly mounted onto a semiconductor substrate in a packaged device.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Juskey with that of Kolan because passive semiconductor chips are commonly used in the art.

Response to Arguments

Applicant's arguments filed December 17, 2020 with regards to claims 1 and 24 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that Applicant does not understand the reference of Kolan disclosing the encapsulant as being over the stiffener/carrier, Examiner would like to correct this misunderstanding. In this, and the previous Office Action, the stiffener in this case is not the item labeled “stiffener/carrier” in figure 2J, it is the single stacked die on first substrate 100, which is on the right side of the figure. Since Applicant’s claims do not exclude the use of a semiconductor die from being considered a stiffener material, this single die meets the limitation of a stiffener since this stiffener “substantially fills the at least one open space available on the top side of the first active die” and is made of a material similar to what Applicant has disclosed as material for a stiffener (see claim 1).

Further, in response to Applicant’s argument that Kolan does not teach the amended limitation of the encapsulant is over and in contact with the stiffener, it is noted that the item labeled “Encapsulant” in figure 2J is in contact and over the stiffener, which is the semiconductor die over 100 that is on the right side in the figure. While the figure has a portion labeled “stiffener/carrier”, please note that this is not being referenced as the “stiffener” in this rejection.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899